



COURT OF APPEAL FOR ONTARIO

CITATION:
Cao v. Markham (City), 2021 ONCA 818

DATE: 20211116

DOCKET: C68148

MacPherson, Simmons and
    Nordheimer JJ.A.

BETWEEN

Qiangli
    Cao

Plaintiff (Appellant)

and

City of Markham and Markham
    Public Library

Defendants (Respondents)

Qiangli Cao, acting in person

David Boghosian and Matt Brown, for the
    respondents

Heard: November 15, 2021 by video conference

On
    appeal from the judgment of Justice Lorne Sossin of the Superior Court of
    Justice, dated February 10, 2021, with reasons reported at 2020 ONSC 764.

REASONS FOR DECISION

[1]

Mr. Cao is the CEO of Chinese Publications for
    Canadian Libraries Ltd. (CPCL).

[2]

On a motion for summary judgment, the motion
    judge dismissed Mr. Cao's action against the City of Markham and Markham Public
    Library in which Mr. Cao claimed damages for defamation with racial
    discrimination and dereliction of duty.

[3]

The motion judge found that the action was
    barred by issue estoppel. Mr. Cao appeals from the motion judge's
    decision. At the conclusion of the hearing we dismissed the appeal with reasons
    to follow. We now provide our reasons.

[4]

CPCL had previously sued the City and the
    Library for improper termination of a contract for the supply of Chinese
    language materials to the Library. CPCL's action was dismissed on a summary
    judgment motion and the dismissal was upheld by this court.

[5]

The motion judge who dismissed CPCL's action
    found the City was entitled to terminate the contract without cause on 30 days'
    notice and that it validly did so. However, she also concluded that there were
    more than sufficient grounds to have terminated the contract for cause thus
    demonstrating that there was no bad faith, improper purpose or arbitrariness in
    the termination. In that regard, she made specific findings that CPCL failed to
    comply with price requirements of the contract, missed delivery targets,
    breached collection profile targets and made cataloguing errors. She
    specifically rejected CPCL's submission that the evidence of the City's three
    affiants was false.

[6]

The motion judge who dismissed Mr. Cao's claim
    found his action was based largely on impugning the evidence relied on by the
    CPCL motion judge. The motion judge concluded that the question of the validity
    of that evidence had been finally determined in CPCL's action, that Mr. Cao was
    a privy to that proceeding and that no new issues had been raised that could
    sustain Mr. Cao's action for defamation. We agree with the motion judges
    reasons and conclusion on this issue.

[7]

The appeal is dismissed. The respondents are
    entitled to their costs of the appeal fixed at $2,000, inclusive of
    disbursements and HST.

J.C.
    MacPherson J.A.

Janet
    Simmons J.A.

I.V.B.
    Nordheimer J.A.


